Exhibit 10.76


HUDSON PACIFIC PROPERTIES, INC. AND HUDSON PACIFIC PROPERTIES, L.P.
2010 INCENTIVE AWARD PLAN


2019 OUTPERFORMANCE PROGRAM
OPP UNIT AGREEMENT


In consideration of the mutual agreements set forth herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Hudson Pacific Properties, L.P., a Maryland limited partnership
(the “Partnership”), hereby issues to [_____] (the “Participant”), as of
[_____], 2019, the Profits Interest Units (as defined in the Plan), which
includes Performance Units (as defined in the Partnership Agreement) provided
for herein (the “Award”) under the Hudson Pacific Properties, Inc. and Hudson
Pacific Properties, L.P. 2010 Incentive Award Plan (as amended from time to
time, the “Plan”). This Award, together with all other Awards granted by either
the Partnership or Hudson Pacific Properties, Inc. (the “Company”) pursuant to
this 2019 Outperformance Program OPP Unit Agreement or the 2019 Outperformance
Award Agreement, shall constitute the 2019 Outperformance Program (the “2019
OPP”) under the Plan.
ARTICLE I.
DEFINITIONS
The capitalized terms below shall have the following meanings for purposes of
this Agreement. Capitalized terms that are used but not defined herein shall
have the meanings provided in the Plan.
1.1
“2019 OPP” shall have the meaning set forth in the preamble.



1.2
“Absolute TSR Component” means, as of any given date, an amount equal to the
product of (i) three percent (3%), times (ii) the difference obtained by
subtracting (A) the Aggregate Market Capitalization as of such date, minus (B)
the Aggregate Absolute TSR Threshold as of such date, provided, however, that in
no event shall the Absolute TSR Component exceed twenty-eight million dollars
($28,000,000) under any circumstances. If the calculation of the Absolute TSR
Component results in a negative number for any given date, then the Absolute TSR
Component as of such date shall equal zero for purposes of such calculation.



1.3
“Aggregate Absolute TSR Threshold” means, as of any given date, the sum of the
Per Share Absolute TSR Threshold determined for all Shares that are or were
outstanding during the Performance Period through such date.



1.4
“Aggregate Baseline Capitalization Value” means, as of any given date, the sum
of the Per Share Baseline Capitalization Value determined for all Shares that
are or were outstanding during the Performance Period through such date. For the
avoidance of doubt, the Per Share Baseline Capitalization Value of any Shares
that are redeemed or repurchased during the Performance Period prior to such
date shall be calculated as a negative number.



1.5
“Aggregate Market Capitalization” means, as of any given date, an amount equal
to the sum of (i) the aggregate Per Share Market Capitalization determined for
all Shares that are or were outstanding during the Performance Period through
such date, plus (ii) the sum of all dividends (including special dividends)
declared by the Company with respect to the Common Stock during the period
beginning on (and including) the Grant Start Date and ending on (and including)
such date.

 
1.6
“Agreement” means this 2019 Outperformance Award Agreement.



1.7
“Award” shall have the meaning set forth in the preamble.



1.8
“Award Value” shall have the meaning set forth in Section 2.1(b) hereof.






--------------------------------------------------------------------------------

Exhibit 10.76




1.9
“Bonus Pool” means a dollar-denominated bonus pool determined in accordance with
this Agreement.



1.10
“Bonus Pool Interest” shall have the meaning set forth in Section 2.1(b) hereof.



1.11
“Cause” shall have the meaning provided in an applicable employment or other
service agreement between the Company (or an Affiliate) and the Participant or,
if no such agreement exists or such agreement does not contain a “cause”
definition, then Cause shall mean the occurrence of any one or more of the
following events:



(a)
The Participant’s willful and continued failure to substantially perform the
Participant’s duties with the Company (other than any such failure resulting
from Disability);



(b)
The Participant’s commission of an act of fraud or dishonesty resulting in
reputational, economic or financial injury to the Company or an Affiliate;



(c)
The Participant’s commission of, or entry by the Participant of a guilty or no
contest plea to, a felony or a crime involving moral turpitude; or  



(d)
A breach by the Participant of the Participant’s fiduciary duty to the Company
or any Affiliate which results in reputational, economic or other injury to the
Company or any Affiliate; or the Participant’s willful and material breach of
the Participant’s obligations under a written agreement between the Company (or
an Affiliate) and the Participant.



1.12
“Change in Control” means the occurrence of any of the following events:



(a)A transaction or series of transactions (other than an offering of shares of
Common Stock to the general public through a registration statement filed with
the Securities and Exchange Commission) whereby any “person” or related “group”
of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the
Exchange Act) (other than the Company, the Services Company, the Partnership or
any Subsidiary, an employee benefit plan maintained by any of the foregoing
entities or a “person” that, prior to such transaction, directly or indirectly
controls, is controlled by, or is under common control with, the Company)
directly or indirectly acquires beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act) of securities of the Company possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; or


(b)During any period of two (2) consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 1.12(a)
or Section 1.12(c) hereof) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the two (2)-year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof (the transactions contemplated by this Section 1.12(b), a
“Non-Transactional Change in Control”); or


(c)The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets or (z) the
acquisition of assets or stock of another entity, in each case, other than a
transaction:


(i)
Which results in the Company’s voting securities outstanding immediately before
the transaction continuing to represent (either by remaining outstanding or by
being converted into voting securities of the Company or the person that, as a
result of the transaction, controls,






--------------------------------------------------------------------------------

Exhibit 10.76


directly or indirectly, the Company or owns, directly or indirectly, all or
substantially all of the Company’s assets or otherwise succeeds to the business
of the Company (the Company or such person, the “Successor Entity”)) directly or
indirectly, at least a majority of the combined voting power of the Successor
Entity’s outstanding voting securities immediately after the transaction, and


(ii)
After which no person or group beneficially owns voting securities representing
50% or more of the combined voting power of the Successor Entity; provided,
however, that no person or group shall be treated for purposes of this Section
1.12(c)(ii) as beneficially owning 50% or more of combined voting power of the
Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction.



Notwithstanding the foregoing, to the extent required to avoid the imposition of
additional taxes under Section 409A, no transaction shall constitute a Change in
Control unless such transaction also constitutes a “change in control event,” as
defined in Treasury Regulation Section 1.409A-3(i)(5).


1.13
“Company” shall have the meaning set forth in the preamble.



1.14
“Determination Date” means the date on which the Performance Period ends
(whether on December 31, 2021 or earlier upon a Change in Control) and by
reference to which the Final Bonus Pool is determined.



1.15
“Determination Date Per Share Value” means the Common Stock’s highest
consecutive ten (10) trading-day average market closing price over the one
hundred twenty (120)-day period ending on (and including) the Determination
Date.



1.16
“Disability” means that the Participant has become “disabled” within the meaning
of Section 409A.



1.17
“Eligible OPP Units” means a number of OPP Units determined by dividing the
Participant’s Award Value by the Determination Date Per Share Value; provided,
however, that (i) in no event shall such number of OPP Units exceed the total
number of OPP Units issued to the Participant hereunder, and (ii) if the
Determination Date occurs upon the consummation of a Change in Control (other
than a Non-Transactional Change in Control), then the Transaction Price shall be
used in lieu of the Determination Date Per Share Value for purposes of
calculating the number of Eligible OPP Units.



1.18
“Final Bonus Pool” means, as of any given date, a Bonus Pool equal to the sum of
(i) the Absolute TSR Component as of such date, plus (ii) the Relative TSR
Component as of such date (the latter of which, for the avoidance of doubt, may
be a negative number), provided, however, that in no event shall the Final Bonus
Pool (i) be greater than twenty-eight million dollars ($28,000,000) or (ii) be
less than zero. If, as of the Determination Date, the Company attains TSR (x)
that is equal to the Target Aggregate Absolute TSR and (y) that yields a
Relative TSR Percentage equal to the Index Return Percentage, the target Final
Bonus Pool will equal $3,971,897.



1.19
“Good Reason” shall have the meaning provided in an applicable employment or
other service agreement between the Company (or an Affiliate) and the
Participant or, if no such agreement exists or such agreement does not contain a
“good reason” definition, then Good Reason shall mean the occurrence of any one
or more of the following events without the Participant’s prior written consent,
subject to the cure provisions described below:



(a)
The assignment to the Participant of any duties that constitute a material
diminution in the Participant’s authority, duties or responsibilities, excluding
for this purpose any isolated, insubstantial or inadvertent actions not taken in
bad faith and which are remedied by the Company promptly after receipt of notice
thereof given by the Participant;








--------------------------------------------------------------------------------

Exhibit 10.76


(b)
A material reduction of the Participant’s base salary as in effect on the date
hereof or as the same may be increased from time to time; or



(c)
A material change in the geographic location of the Participant’s principal work
location which shall, in any event, include only a relocation of the
Participant’s principal work location by more than thirty (30) miles from its
existing location.



Notwithstanding the foregoing, the Participant will not be deemed to have
resigned for Good Reason unless (1) the Participant provides the Company with
written notice setting forth in reasonable detail the facts and circumstances
claimed by the Participant to constitute Good Reason within sixty (60) days
after the date of the occurrence of any event that the Participant knows or
should reasonably have known to constitute Good Reason, (2) the Company fails to
cure such acts or omissions within thirty (30) days following its receipt of
such notice, and (3) the effective date of the Participant’s termination for
Good Reason occurs no later than thirty (30) days after the expiration of the
cure period.
1.20
“Grant Start Date” shall mean January 1, 2019.



1.21
“Index Return Percentage” means, as of any given date, the total shareholder
return for the SNL US Office REIT Index (or any successor or replacement index
thereto or therefor or, in the event there is no successor or replacement index,
the NAREIT Office Index) from the Grant Start Date through such given date,
expressed as a percentage and calculated in a manner consistent with TSR
calculations under this Agreement.  



1.22
“Initial Per Share Value” means the Common Stock’s five (5) trading-day trailing
average market closing price over the period ending on (and including) December
31, 2018.



1.23
“Non-Transactional Change in Control” shall have the meaning set forth in
Section 1.12(b) hereof.



1.24
“OPP Units” shall have the meaning set forth in Section 2.1(a) hereof.



1.25
“Participant” shall have the meaning set forth in the preamble.



1.26
“Partnership Agreement” shall have the meaning set forth in Section 2.1(a)
hereof.



1.27
“Per Share Absolute TSR Threshold” means, as of any given date, with respect to
each Share that is or was outstanding during the Performance Period, an amount
equal to the product obtained by multiplying (i) the Per Share Baseline
Capitalization Value for such Share, times (ii) the sum of (A) one (1) plus (B)
the product of 0.21 times (X / 1,096), where “X” equals the number of days in
the Performance Period (including the date of measurement) during which such
Share has been (or was, as applicable), outstanding.



1.28
“Per Share Baseline Capitalization Value” means, as of any given date, (i) with
respect to each Share that is issued and outstanding as of the Grant Start Date,
the Initial Per Share Value, (ii) with respect to each Share that is first
issued or sold and becomes outstanding during the Performance Period (if any),
the Fair Market Value of the Common Stock on the date on which such Share is
issued or sold and becomes outstanding or (iii) notwithstanding anything to the
contrary in the foregoing, with respect to each Share that was repurchased or
redeemed by the Company and which ceased to be outstanding during the
Performance Period, the Initial Per Share Value.  



1.29
“Per Share Market Capitalization” means, as of any given date, with respect to
each Share outstanding on such date, the Common Stock’s highest consecutive ten
(10) trading-day average market closing price over the one hundred twenty
(120)-day period ending on (and including) such date, provided, however, that
notwithstanding the foregoing, for purposes of determining Per Share Market
Capitalization when calculating the Final Bonus Pool (and all components
thereof) in connection with a Change in Control (other than a Non-Transactional
Change in Control), the Transaction Price shall be used for the Shares






--------------------------------------------------------------------------------

Exhibit 10.76


which are outstanding on such date in lieu of the Common Stock’s highest
consecutive ten (10) trading-day average market closing price over the one
hundred twenty (120)-day period ending on (and including) the date of the
consummation of such Change in Control.


1.30
“Performance Period” means the period beginning on January 1, 2019 and ending on
December 31, 2021, unless terminated earlier in connection with a Change in
Control, as provided herein.



1.31
“Performance Period Dividend Equivalent” shall have the meaning set forth in
Section 2.4 hereof.



1.32
“Plan” shall have the meaning set forth in the preamble.



1.33
“Pro Rata Eligible OPP Units” shall have the meaning set forth in Section
2.3(b)(i) hereof.



1.34
“Pro Rata Vesting Ratio” means a fraction, (i) the numerator of which equals the
number of days elapsed in the Performance Period through the date of a
Participant’s termination of Employee status by the Company without Cause or by
the Participant for Good Reason, and (ii) the denominator of which equals the
total number of days in the Performance Period through the Determination Date.



1.35
“Qualifying Termination” means a termination of the Participant’s Employee
status by the Company without Cause, by the Participant for Good Reason or due
to the Participant’s death or Disability.



1.36
“Relative TSR Component Adjustment Factor” means the variable determined based
on the Relative TSR Sliding Scale Calculation by straight-line interpolation
between (i) 0.25, if the Relative TSR Sliding Scale Calculation equals zero and
(ii) one (1) if the Relative TSR Sliding Scale Calculation equals one (1).



1.37
“Relative TSR Component” means, as of any given date, a dollar amount equal to
the product obtained by multiplying (i) a percentage equal to the difference
obtained by subtracting (A) the Relative TSR Percentage as of such date minus
(B) the Index Return Percentage as of such date, times (ii) the Aggregate
Baseline Capitalization Value as of such date, times (iii) three percent (3%),
provided, however, that in no event shall the Relative TSR Component exceed
twenty-eight million dollars ($28,000,000) under any circumstances; and
provided, further, that if, as of such date, the difference obtained by
subtracting the Index Return Percentage minus the Relative TSR Percentage equals
an amount, expressed as a percentage, that is greater than the product obtained
by multiplying (a) nine percent (9%) times (b) (X / 1,096) where “X” equals the
number of days elapsed in the Performance Period as of such date, the Relative
TSR Component shall instead equal the Relative TSR Underperformance Component as
of such date. In addition, notwithstanding the foregoing, if, on the date with
respect to which the Relative TSR Component is being measured, the Relative TSR
Component does not equal the Relative TSR Underperformance Component, but the
Aggregate Market Capitalization as of such date exceeds the Aggregate Baseline
Capitalization Value on such date by less than the percentage obtained by
multiplying (A) twenty-one percent (21%) times (B) (X / 1,096) where “X” equals
the number of days elapsed in the Performance Period as of such date, then the
Relative TSR Component determined in accordance with the immediately preceding
sentence shall be reduced for purposes of such measurement by multiplying the
Relative TSR Component determined in accordance with the preceding sentence by
the Relative TSR Component Adjustment Factor.



1.38
“Relative TSR Percentage” means, as of any given date, the result, expressed as
a percentage, determined by subtracting (i) the quotient obtained by dividing
(A) the Aggregate Market Capitalization as of such date, by (B) the Aggregate
Baseline Capitalization Value as of such date, minus (ii) one (1), provided,
however, that if the Aggregate Baseline Capitalization Value equals or exceeds
the Aggregate Market Capitalization on such date, then for purposes of the
Relative TSR Sliding Scale Calculation the Relative TSR Percentage as of such
date shall equal zero.



1.39
“Relative TSR Sliding Scale Calculation” means, as of any given date, a
fraction, (i) the numerator of which equals the product of one hundred (100)
times the Relative TSR Percentage as of such date, and (ii)






--------------------------------------------------------------------------------

Exhibit 10.76


the denominator of which equals the product of (A) twenty-one (21) times (B) (X
/ 1,096) where “X” equals the number of days elapsed in the Performance Period
as of such date.


1.40
“Relative TSR Underperformance Component” means, as of any given date, a
negative dollar amount equal to the product obtained by multiplying (A) three
percent (3%), times (B) the amount, expressed as a percentage, by which (I) (a)
the Index Return Percentage as of such date, minus (b) the Relative TSR
Percentage as of such date, exceeds (II) the product obtained by multiplying (a)
nine percent (9%) times (b) (X / 1,096) where “X” equals the number of days
elapsed in the Performance Period as of such date, times (C) the Aggregate
Market Capitalization as of such date.



1.41
“Restrictions” means the exposure to forfeiture set forth in Sections 2.3(a) and
2.3(b) hereof and the restrictions on sale or other transfer set forth in
Section 3.1(b) hereof.



1.42
“Section 409A” means Code Section 409A and the Treasury Regulations and other
official guidance promulgated thereunder.



1.43
“Share” means any share of Common Stock or Partnership common unit.



1.44
“Successor Entity” shall have the meaning set forth in Section 1.12(c)(i)
hereof.



1.45
“Target Aggregate Absolute TSR” means, as of the Determination Date, the
Aggregate Market Capitalization as of such date exceeds the Aggregate Baseline
Capitalization Value on such date by at least the percentage obtained by
multiplying (i) twenty-four percent (24%) times (ii) (X / 1,096), where “X”
equals the number of days elapsed in the Performance Period as of such date.



1.46
“Transaction Price” means the final, publicly announced, price per share of
Common Stock paid by an acquirer in connection with a Change in Control (other
than a Non-Transactional Change in Control), provided, however, that the
Administrator may, in its sole discretion, discount the value of any earn-out,
escrow or other deferred or contingent consideration (in each case, to zero) as
it deems appropriate.



1.47
“Transfer” shall have the meaning set forth in Section 3.1(b) hereof.



1.48
“Transfer Restrictions” shall have the meaning set forth in Section 3.1(b)
hereof.



1.49
“TSR” means the Company’s total shareholder return, as determined in accordance
with the Absolute TSR Component and Relative TSR Component metrics described
herein.



1.50
“Unvested Unit” means any OPP Unit that has not become fully vested pursuant to
Section 2.2 hereof and remains subject to the Restrictions.



ARTICLE II.
TERMS OF AWARD


This Award represents the rights to: (i) vest in a number of OPP Units
representing a portion of a Bonus Pool determined by reference to the Company’s
absolute TSR performance and relative TSR performance over the Performance
Period, and (ii) receive a cash payment equal to the dividends declared by the
Company during the Performance Period with respect to a number of OPP Units that
become eligible to vest in accordance with this Agreement, as determined by
reference to the Award Value, in each case, subject to the performance, vesting,
payment, forfeiture and other terms and conditions set forth in this Agreement.
2.1    Issuance of OPP Units; Award Value.







--------------------------------------------------------------------------------

Exhibit 10.76


(a)Issuance of Award. The Partnership hereby issues to the Participant [___]
Performance Units (the “OPP Units”), in each case subject to the vesting and
other terms and conditions of this Agreement, which OPP Units will vest and
thereby constitute payment of any portion of the Bonus Pool Interest (as defined
below) that becomes payable hereunder, if any, as set forth herein. This Award
is issued pursuant to the Plan and in consideration of the Participant’s
agreement to provide services to or for the benefit of the Partnership. If not
already a Partner, the Partnership hereby admits the Participant as a Partner of
the Partnership on the terms and conditions set forth herein, in the Plan and in
the Fourth Amended and Restated Agreement of Limited Partnership of Hudson
Pacific Properties, L.P., as amended from time to time (the “Partnership
Agreement”). The Partnership and the Participant acknowledge and agree that the
OPP Units are hereby issued to the Participant for the performance of services
to or for the benefit of the Partnership in his or her capacity as a Partner or
in anticipation of the Participant becoming a Partner. Upon receipt of the
Award, the Participant shall, automatically and without further action on his or
her part, be deemed to be a party to, signatory of and bound by the Partnership
Agreement. At the request of the Partnership, the Participant shall execute the
Partnership Agreement or a joinder or counterpart signature page thereto. The
Participant acknowledges that the Partnership may from time to time issue or
cancel (or otherwise modify) OPP Units and/or other equity interests in
accordance with the terms of the Partnership Agreement. The Award shall have the
rights, voting powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption and conversion set forth
herein, in the Plan and in the Partnership Agreement.


(b)Bonus Pool Interest. Participant’s interest in the Final Bonus Pool shall
equal [__] percent ([__]%) (the “Bonus Pool Interest”), which Bonus Pool
Interest shall, to the extent earned and payable in accordance herewith (if at
all), be paid through the vesting of all or a portion of the OPP Units, subject
to the terms and conditions set forth in this Agreement. To the extent that a
Final Bonus Pool is created based on the Company’s TSR performance during the
Performance Period in accordance herewith, a number of OPP Units will be
eligible to vest with a value up to an amount equal to the value determined by
multiplying the Participant’s Bonus Pool Interest (as may be reduced in
accordance with Section 2.1(c) hereof) by the dollar value of the Final Bonus
Pool (the “Award Value”).


(c)Excess Grants of Bonus Pool Interests. To the extent (if any) that the sum of
all Bonus Pool Interests granted under the 2019 OPP exceeds one hundred percent
(100%) on the Determination Date, then all Bonus Pool Interests that vest and
are outstanding under the 2019 OPP on the Determination Date (including any such
Bonus Pool Interests granted in excess of one hundred percent (100%)) shall be
reduced pro rata on the Determination Date such that the sum of all vested Bonus
Pool Interests outstanding under 2019 OPP Awards on the Determination Date shall
equal one hundred percent (100%) (and any Bonus Pool Interests that are
forfeited on or prior to the Determination Date will be disregarded for purposes
of this allocation). If the sum of all Bonus Pool Interests is less than one
hundred percent (100%) on the Determination Date, no Bonus Pool Interest
(including the Participant’s Bonus Pool Interest) shall be increased as a result
thereof.


2.2    Timing of Final Bonus Pool Determination. The Administrator shall
determine the Final Bonus Pool, calculated as of the last day of the Performance
Period: (i) if the Performance Period ends on December 31, 2021 or upon a
Non-Transactional Change in Control occurring prior to December 31, 2021, within
thirty (30) days following the Determination Date, or (ii) if the Performance
Period ends upon a Change in Control occurring prior to December 31, 2021 (other
than a Non-Transactional Change in Control), on or prior to the Change in
Control.


2.3    Vesting of Award. Notwithstanding any accelerated vesting provisions
contained in any other agreement between the Company and/or the Partnership, on
the one hand, and the Participant on the other that might apply to this Award,
including without limitation that certain Employment Agreement dated [_____]
between the Company, the Partnership and the Participant, which accelerated
vesting provisions are hereby expressly superseded and replaced with respect to
this Award, the following provisions, as applicable, shall govern the vesting of
the Award.


(a)Three-Year Performance Period, No Qualifying Termination. Except as otherwise
provided in Sections 2.3(b) through 2.3(c) hereof, if the Determination Date
occurs on December 31, 2021 (and no Change in Control is consummated prior to
such date), subject to the Participant’s continued service as an Employee
through





--------------------------------------------------------------------------------

Exhibit 10.76


such Determination Date, then 100% of the Eligible OPP Units will vest, and the
Restrictions thereon shall lapse, on the Determination Date.


(b)Qualifying Termination. Subject to Section 2.1(c) hereof, if the
Participant’s service as an Employee is terminated during the Performance
Period:


(i)By the Company without Cause or by the Participant for Good Reason, then the
OPP Units granted hereby shall remain outstanding and eligible to vest in
accordance with Section 2.3(a) or 2.3(c) hereof upon the completion of the
Performance Period. In such event, following the completion of the Performance
Period, the Restrictions shall lapse with respect to a number of OPP Units equal
to the product of (A) the number of Eligible OPP Units and (B) the Pro Rata
Vesting Ratio (the “Pro Rata Eligible OPP Units”), and such OPP Units shall
thereupon become fully vested on the Determination Date; or


(ii)Due to the Participant’s death or Disability, then the OPP Units granted
hereby shall remain outstanding and eligible to vest in accordance with Section
2.3(a) or 2.3(c) hereof upon the completion of the Performance Period. In such
event, following the completion of the Performance Period, the Restrictions
shall lapse with respect to a number of OPP Units equal to the Eligible OPP
Units, and such OPP Units shall thereupon become fully vested on the
Determination Date.


(c)Change in Control That Ends Performance Period. If the Performance Period
ends prior to December 31, 2021 upon a Change in Control, then (i) if the
Participant remains in service as an Employee through such Change in Control,
the Participant shall vest in full in the Eligible OPP Units, and (ii) if the
Participant experienced a Qualifying Termination prior to such Change in
Control, the Participant shall vest in a number of Eligible OPP Units determined
in accordance with Section 2.3(b) hereof, and the Restrictions thereon shall
lapse.


2.4    Performance Period Dividend Equivalent Payment. In addition to any OPP
Units that vest in accordance with Section 2.3 hereof, the Participant shall be
entitled to a cash payment, payable as soon as practicable after the
Determination Date, but in no event later than the fifteenth (15th) day of the
third (3rd) month following the Determination Date, in an amount equal to the
excess of (a) the aggregate dividends declared by the Company during the
Performance Period (including both ordinary and extraordinary dividends) in
respect of a number of shares of Common Stock equal to the number of Eligible
OPP Units (or, solely for purposes of Section 2.3(b)(i) hereof, the number of
Pro Rata Eligible OPP Units) (the “Performance Period Dividend Equivalent”),
over (b) the amount of any distributions made by the Partnership pursuant to
Section 19.4.A of the Partnership Agreement to the Participant during the
Performance Period in respect of the OPP Units (including distributions in
respect of any OPP Units forfeited pursuant to Section 2.5 hereof). The
Performance Period Dividend Equivalent, if any, shall be paid without regard to
whether the Participant remains in service as an Employee through the
Determination Date. The Participant shall not be entitled to any payment under
this Section 2.4 if either (x) the Participant’s Award Value is zero on the
Determination Date, or (y) the amount of distributions made by the Partnership
as described in Section 2.4(b) is greater than the aggregate dividends declared
as described in Section 2.4(a). Any Performance Period Dividend Equivalents
granted in connection with this Award, and any amounts that may become
distributable in respect thereof, shall be treated separately from the OPP Units
and the rights arising in connection therewith for purposes of the designation
of time and form of payments required by Section 409A.


2.5    Forfeiture. Upon the earliest to occur of (i) the Participant’s
termination of service as an Employee prior to the Determination Date for any
reason other than a Qualifying Termination, or (ii) the Administrator’s
determination that the Final Bonus Pool equals zero, the Participant shall
forfeit all rights and interests under this Agreement and the 2019 OPP without
further action on the part of the Company, the Partnership or the Participant
and without payment of consideration therefor, which forfeiture shall include,
without limitation, any rights or interest in any Award Value, the OPP Units
and/or any Performance Period Dividend Equivalent. In addition, any OPP Units
granted hereby that do not become Eligible OPP Units automatically shall be
forfeited upon the determination of the number of Eligible OPP Units by the
Administrator (including, in connection with a Change in Control, immediately
prior to such Change in Control), and the Participant shall have no rights or
interest to such OPP Units and/or any Performance Period Dividend Equivalent
with respect to such forfeited OPP Units.





--------------------------------------------------------------------------------

Exhibit 10.76




ARTICLE III.
OPP UNITS AND PARTNERSHIP AGREEMENT


3.1    OPP Units Subject to Partnership Agreement; Transfer Restrictions.


(a)The Award and the OPP Units are subject to the terms of the Plan and the
terms of the Partnership Agreement, including, without limitation, the
restrictions on transfer of Units (including, without limitation, Performance
Units) set forth in Articles 11 and 19 of the Partnership Agreement. Any
permitted transferee of the Award or OPP Units shall take such Award or OPP
Units subject to the terms of the Plan, this Agreement, and the Partnership
Agreement. Any such permitted transferee must, upon the request of the
Partnership, agree to be bound by the Plan, the Partnership Agreement, and this
Agreement, and shall execute the same on request, and must agree to such other
waivers, limitations, and restrictions as the Partnership or the Company may
reasonably require. Any Transfer of the Award or OPP Units which is not made in
compliance with the Plan, the Partnership Agreement and this Agreement shall be
null and void and of no effect.


(b)Without the consent of the Administrator (which it may give or withhold in
its sole discretion), the Participant shall not sell, pledge, assign,
hypothecate, transfer, or otherwise dispose of (collectively, “Transfer”) any
Unvested Units or any portion of the Award attributable to such Unvested Units
(or any securities into which such Unvested Units are converted or exchanged),
other than by will or pursuant to the laws of descent and distribution (the
“Transfer Restrictions”); provided, however, that the Transfer Restrictions
shall not apply to any Transfer of Unvested Units or of the Award to the
Partnership or the Company.


(c)Notwithstanding anything to the contrary contained herein, the Participant
shall not, without the consent of the Administrator (which shall not be
unreasonably withheld), Transfer any vested OPP Units or convert the OPP Units
into Partnership common units prior to the second anniversary of the
Determination Date (the “Post-Vesting Transfer Restrictions”); provided,
however, that the Post-Vesting Transfer Restrictions shall not apply to (i) any
Transfer of OPP Units to the Partnership or the Company (including by means of a
redemption), (ii) any Transfer in satisfaction of any withholding obligations
with respect to the Award, (iii) any Transfer following the Participant’s
Termination of Service, including without limitation by will or pursuant to the
laws of descent and distribution or (iv) any Transfer upon the occurrence of,
and in connection with, a Change in Control with respect to the OPP Units (or
such earlier time as is necessary in order for the Participant to participate in
such Change in Control transaction with respect to the OPP Units and receive the
consideration payable with respect thereto in connection with such Change in
Control).


3.2    Covenants, Representations and Warranties. The Participant hereby
represents, warrants, covenants, acknowledges and agrees on behalf of the
Participant and his or her spouse, if applicable, that:


(a)Investment. The Participant is holding the Award and the OPP Units for the
Participant’s own account, and not for the account of any other Person. The
Participant is holding the Award and the OPP Units for investment and not with a
view to distribution or resale thereof except in compliance with applicable laws
regulating securities.


(b)Relation to the Partnership. The Participant is presently an executive
officer and employee of, or consultant to, the Partnership or a Subsidiary, or
is otherwise providing services to or for the benefit of the Partnership, and in
such capacity has become personally familiar with the business of the
Partnership.


(c)Access to Information. The Participant has had the opportunity to ask
questions of, and to receive answers from, the Partnership with respect to the
terms and conditions of the transactions contemplated hereby and with respect to
the business, affairs, financial conditions, and results of operations of the
Partnership.


(d)Registration. The Participant understands that the OPP Units have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and the OPP Units cannot be transferred by the Participant





--------------------------------------------------------------------------------

Exhibit 10.76


unless such transfer is registered under the Securities Act or an exemption from
such registration is available. The Partnership has made no agreements,
covenants or undertakings whatsoever to register the transfer of the OPP Units
under the Securities Act. The Partnership has made no representations,
warranties, or covenants whatsoever as to whether any exemption from the
Securities Act, including, without limitation, any exemption for limited sales
in routine brokers’ transactions pursuant to Rule 144 of the Securities Act,
will be available. If an exemption under Rule 144 is available at all, it will
not be available until at least six months from issuance of the Award and then
not unless the terms and conditions of Rule 144 have been satisfied.


(e)Public Trading. None of the Partnership’s securities are presently publicly
traded, and the Partnership has made no representations, covenants or agreements
as to whether there will be a public market for any of its securities.


(f)Tax Advice. The Partnership has made no warranties or representations to the
Participant with respect to the income tax consequences of the transactions
contemplated by this Agreement (including, without limitation, with respect to
the decision of whether to make an election under Section 83(b) of the Code),
and the Participant is in no manner relying on the Partnership or its
representatives for an assessment of such tax consequences. Participant hereby
recognizes that the Internal Revenue Service has proposed regulations under
Sections 83 and 704 of the Code that may affect the proper treatment of the OPP
Units for federal income tax purposes. In the event that those proposed
regulations are finalized, the Participant hereby agrees to cooperate with the
Partnership in amending this Agreement and the Partnership Agreement, and to
take such other action as may be required, to conform to such regulations.
Participant hereby further recognizes that the U.S. Congress is considering
legislation that would change the federal tax consequences of owning and
disposing of OPP Units. The Participant is advised to consult with his or her
own tax advisor with respect to such tax consequences and his or her ownership
of the OPP Units.


3.3    Capital Account. The Participant shall make no contribution of capital to
the Partnership in connection with the Award and, as a result, the Participant’s
Capital Account balance in the Partnership immediately after its receipt of the
OPP Units shall be equal to zero, unless the Participant was a Partner in the
Partnership prior to such issuance, in which case the Participant’s Capital
Account balance shall not be increased as a result of its receipt of the OPP
Units.


3.4    Redemption Rights. Notwithstanding the contrary terms in the Partnership
Agreement, Partnership Units which are acquired upon the conversion of the OPP
Units shall not, without the consent of the Partnership (which may be given or
withheld in its sole discretion), be redeemed pursuant to Section 15.1 of the
Partnership Agreement within two years of the date of the issuance of such OPP
Units.


3.5    Section 83(b) Election. The Participant covenants that the Participant
shall make a timely election under Section 83(b) of the Code (and any comparable
election in the state of the Participant’s residence) with respect to the OPP
Units covered by the Award, and the Partnership hereby consents to the making of
such election(s). In connection with such election, the Participant and the
Participant’s spouse, if applicable, shall promptly provide a copy of such
election to the Partnership. Instructions for completing an election under
Section 83(b) of the Code and a form of election under Section 83(b) of the Code
are attached hereto as Exhibit A. The Participant represents that the
Participant has consulted any tax advisor(s) that the Participant deems
advisable in connection with the filing of an election under Section 83(b) of
the Code and similar state tax provisions. The Participant acknowledges that it
is the Participant’s sole responsibility, and not the Company’s or the
Partnership’s, to timely file an election under Section 83(b) of the Code (and
any comparable state election), even if the Participant requests that the
Company or the Partnership, or any representative of the Company or the
Partnership, make such filing on the Participant’s behalf. The Participant
should consult his or her tax advisor to determine if there is a comparable
election to file in the state of his or her residence.


3.6    Ownership Information. The Participant hereby covenants that so long as
the Participant holds any OPP Units, at the request of the Partnership, the
Participant shall disclose to the Partnership in writing such information
relating to the Participant’s ownership of the OPP Units as the Partnership
reasonably believes to be





--------------------------------------------------------------------------------

Exhibit 10.76


necessary or desirable to ascertain in order to comply with the Code or the
requirements of any other appropriate taxing authority.


3.7    Execution and Return of Documents and Certificates. At the Company’s or
the Partnership’s request, the Participant hereby agrees to promptly execute,
deliver and return to the Partnership any and all documents or certificates that
the Company or the Partnership deems necessary or desirable to effectuate the
cancellation and forfeiture of the Unvested Units and the portion of the Award
attributable to the Unvested Units, and/or to effectuate the transfer or
surrender of such Unvested Units and portion of the Award to the Partnership.


3.8    Taxes. The Partnership and the Participant intend that (i) the OPP Units
be treated as a “profits interest” as defined in Internal Revenue Service
Revenue Procedure 93-27, as clarified by Revenue Procedure 2001-43, (ii) the
issuance of such units not be a taxable event to the Partnership or the
Participant as provided in such revenue procedure, and (iii) the Partnership
Agreement, the Plan and this Agreement be interpreted consistently with such
intent. In furtherance of such intent, effective immediately prior to the
issuance of the OPP Units, the Partnership may revalue all Partnership assets to
their respective gross fair market values, and make the resulting adjustments to
the “Capital Accounts” (as defined in the Partnership Agreement) of the
partners, in each case as set forth in the Partnership Agreement. The Company,
the Partnership or any Subsidiary may withhold from the Participant’s wages, or
require the Participant to pay to such entity, any applicable withholding or
employment taxes resulting from the issuance of the Award hereunder, from the
vesting or lapse of any restrictions imposed on the Award, or from the ownership
or disposition of the OPP Units.


3.9    Remedies. The Participant shall be liable to the Partnership for all
costs and damages, including incidental and consequential damages, resulting
from a disposition of the Award or the OPP Units which is in violation of the
provisions of this Agreement. Without limiting the generality of the foregoing,
the Participant agrees that the Partnership shall be entitled to obtain specific
performance of the obligations of the Participant under this Agreement and
immediate injunctive relief in the event any action or proceeding is brought in
equity to enforce the same. The Participant will not urge as a defense that
there is an adequate remedy at law


3.10    Restrictive Legends. Certificates evidencing the Award, to the extent
such certificates are issued, may bear such restrictive legends as the
Partnership and/or the Partnership’s counsel may deem necessary or advisable
under applicable law or pursuant to this Agreement, including, without
limitation, the following legends or any legends similar thereto:


“The securities represented hereby have not been registered under the Securities
Act of 1933, as amended (the “Securities Act”). Any transfer of such securities
will be invalid unless a Registration Statement under the Securities Act is in
effect as to such transfer or in the opinion of counsel for Hudson Pacific
Properties, L.P. (the “Partnership”) such registration is unnecessary in order
for such transfer to comply with the Securities Act.”


“The securities represented hereby are subject to forfeiture, transferability
and other restrictions as set forth in (i) a written agreement with the
Partnership, (ii) the Hudson Pacific Properties, Inc. and Hudson Pacific
Properties, L.P. 2010 Incentive Award Plan and (iii) the Fourth Amended and
Restated Agreement of Limited Partnership of Hudson Pacific Properties, L.P., in
each case, as has been and as may in the future be amended (or amended and
restated) from time to time, and such securities may not be sold or otherwise
transferred except pursuant to the provisions of such documents.”


3.11    Restrictions on Public Sale by the Participant. To the extent not
inconsistent with applicable law, the Participant agrees not to effect any sale
or distribution of the OPP Units or any similar security of the Company or the
Partnership, or any securities convertible into or exchangeable or exercisable
for such securities, including a sale pursuant to Rule 144 under the Securities
Act, during the fourteen (14) days prior to, and for a period of up to ninety
(90) days beginning on, the date of the pricing of any public or private debt or
equity securities offering by the Company or the Partnership (except as part of
such offering), if and to the extent requested in writing by the Partnership or
the Company in the case of a non-underwritten public or private offering or if
and to the extent





--------------------------------------------------------------------------------

Exhibit 10.76


requested in writing by the managing underwriter or underwriters (or initial
purchaser or initial purchasers, as the case may be) and consented to by the
Partnership or the Company, which consent may be given or withheld in the
Partnership’s or the Company’s sole and absolute discretion, in the case of an
underwritten public or private offering (such agreement to be in the form of a
lock-up agreement provided by the Company, the Partnership, managing underwriter
or underwriters, or initial purchaser or initial purchasers, as the case may
be).


ARTICLE IV.
MISCELLANEOUS


4.1    Section 409A.


(a)To the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the effective date of
this Agreement. Notwithstanding any provision of this Agreement to the contrary,
in the event that following the effective date of this Agreement, the Company or
the Partnership determines that the Award may be subject to Section 409A of the
Code and related Department of Treasury guidance (including such Department of
Treasury guidance as may be issued after the effective date of this Agreement),
the Company or the Partnership may adopt such amendments to this Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the Company
or the Partnership determines are necessary or appropriate to (a) exempt the
Award from Section 409A of the Code and/or preserve the intended tax treatment
of the benefits provided with respect to the Award, or (b) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance; provided, however, that this Section 4.1 shall not create any
obligation on the part of the Company, the Partnership or any Subsidiary to
adopt any such amendment, policy or procedure or take any such other action, and
none of the Company, the Partnership or any Subsidiary shall have any obligation
to indemnify any person for any taxes imposed under or by operation of Section
409A of the Code.


(b)Potential Six-Month Delay. Notwithstanding anything to the contrary in this
Agreement, no amounts shall be paid to the Participant under this Agreement
issued in accordance herewith during the six (6)-month period following the
Participant’s “separation from service” to the extent that the Administrator
determines that the Participant is a “specified employee” (each within the
meaning of Section 409A) at the time of such separation from service and that
paying such amounts at the time or times indicated in this Agreement would be a
prohibited distribution under Code Section 409A(a)(2)(b)(i). If the payment of
any such amounts is delayed as a result of the previous sentence, then on the
first business day following the end of such six (6)-month period (or such
earlier date upon which such amount can be paid under Section 409A without being
subject to such additional taxes), the Company shall pay to the Participant in a
lump-sum all amounts that would have otherwise been payable to the Participant
during such six (6)-month period under this Agreement.


4.2    Not a Contract of Employment. Nothing in this Agreement, the 2019 OPP or
the Plan shall confer upon the Participant any right to continue to serve as an
Employee or other service provider of the Company, the Partnership or any of
their Affiliates or shall interfere with or restrict in any way the rights of
the Company, the Partnership or their Affiliates, which rights are hereby
expressly reserved, to discharge or terminate the services of the Participant at
any time for any reason whatsoever, with or without Cause, except to the extent
expressly provided to the contrary in a written agreement between the Company,
the Partnership or an Affiliate, on the one hand, and the Participant on the
other.


4.3    Governing Law. The laws of the State of Maryland shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.


4.4    Incorporation of Terms of Plan; Authority of Administrator. The 2019 OPP
and this Agreement are subject to the terms and conditions of the Plan, which
are incorporated herein by reference, including without limitation Section 13.2
of the Plan. In the event of any inconsistency between the Plan and this
Agreement and/or





--------------------------------------------------------------------------------

Exhibit 10.76


the 2019 OPP generally, the terms of the Plan shall control. In accordance with
the Plan (and not in limitation of any other provision), the Administrator shall
make all determinations under this Agreement in its sole and absolute discretion
and all interested parties shall be bound by such determinations.


4.5    Decimals; Fractional Units. Except as expressly provided herein with
respect to rounding, to the extent that any calculations hereunder result in
decimals, all such decimals shall be carried out and rounded to the nearest one
hundred thousandth (.00001). For purposes of this Agreement, any fractional OPP
Units that vest or become entitled to distributions pursuant to the Partnership
Agreement shall be rounded as determined by the Company or the Partnership;
provided, however, that in no event shall such rounding cause the aggregate
number of OPP Units that vest or become entitled to such distributions to exceed
the total number of OPP Units set forth in Section 2.1 of this Agreement.


4.6    Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, as well as all applicable state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan and the 2019 OPP shall
be administered, and the Award of OPP Units is made, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, the Plan, the 2019 OPP, this Award and this Agreement shall be
deemed amended to the extent necessary to conform to such laws, rules and
regulations.


4.7    Amendment, Suspension and Termination. To the extent permitted by the
Plan and the Partnership Agreement, this Agreement may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Administrator or the Board, provided, however, that, except as
may otherwise be provided by the Plan and the Partnership Agreement, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Award in any material way without the prior written consent
of the Participant.


4.8    Notices. Notices required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to the Participant to his address shown in the Company
records, and to the Company and the Partnership at their principal executive
office(s).


4.9    Successors and Assigns. The Company and the Partnership may assign any of
its respective rights under this Agreement to single or multiple assignees, and
this Agreement shall inure to the benefit of the successors and assigns of the
Company and the Partnership. Subject to the restrictions on transfer herein set
forth, this Agreement shall be binding upon the Participant and his or her
heirs, executors, administrators, successors and assigns.


4.10    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Partnership Agreement or this Agreement, if the
Participant is subject to Section 16 of the Exchange Act, then the Plan, the
Partnership Agreement, the Award and this Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including any amendment to Rule 16b-3 of the Exchange
Act) that are requirements for the application of such exemptive rule. To the
extent permitted by applicable law, this Agreement shall be deemed amended to
the extent necessary to conform to such applicable exemptive rule.


4.11    Entire Agreement. The Plan, the Partnership Agreement and this Agreement
(including all exhibits thereto, if any) constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company, the Partnership and the Participant with respect to the subject
matter hereof. Without limiting the generality of the foregoing, the parties
acknowledge and agree that this Agreement embodies their final intent and
understanding with respect to the implementation of the 2019 OPP and the grant
of the Award, and supersedes all previous descriptions, discussions, agreements
or other materials relating to the 2019 OPP.







--------------------------------------------------------------------------------

Exhibit 10.76


4.12    Clawback. This Award shall be subject to any clawback or recoupment
policy currently in effect or as may be adopted by the Company or the
Partnership, in each case, as may be amended from time to time.


4.13    Survival of Representations and Warranties. The representations,
warranties and covenants contained in Section 3.2 hereof shall survive the later
of the date of execution and delivery of this Agreement or the issuance of the
Award.











--------------------------------------------------------------------------------

Exhibit 10.76


By his or her signature and the Partnership’s and the Company’s signature below,
the Participant agrees to be bound by the terms and conditions of the Plan, the
2019 OPP and this Agreement. The Participant has reviewed this Agreement and the
Plan in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Agreement and fully understands all provisions of this
Agreement and the Plan. The Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator of
the Plan upon any questions arising under the Plan and/or this Agreement. In
addition, by signing below, the Participant acknowledges that the Administrator,
in its sole discretion, may satisfy any withholding obligations arising under
this Agreement (if any) by any method permitted under the Plan. If the
Participant is married, his or her spouse has signed the Consent of Spouse
attached to hereto as Exhibit B.


HUDSON PACIFIC PROPERTIES, INC.:
PARTICIPANT:
By:
                                                            
By:
                                                            
Print Name:
                                                            
Print Name:
                                                            
Title:
                                                            
 
 
Address:
                                                            
Address:
                                                            
 
                                                            
 
                                                            
 
 
 
 
HUDSON PACIFIC PROPERTIES, L.P.:
 
 
By:
Hudson Pacific Properties, Inc.
 
 
Its:
General Partner
 
 
 
 
 
 
By:
                                                            
 
 
Print Name:
                                                            
 
 
Title:
                                                            
 
 




































--------------------------------------------------------------------------------

Exhibit 10.76


FORM OF SECTION 83(b) ELECTION AND INSTRUCTIONS


These instructions are provided to assist you if you choose to make an election
under Section 83(b) of the Internal Revenue Code, as amended, with respect to
the OPP Units of Hudson Pacific Properties, L.P. transferred to you. Please
consult with your personal tax advisor as to whether an election of this nature
will be in your best interests in light of your personal tax situation.


The executed original of the Section 83(b) election must be filed with the
Internal Revenue Service not later than 30 days after the grant date. PLEASE
NOTE: There is no remedy for failure to file on time. Follow the steps outlined
below to ensure that the election is mailed and filed correctly and in a timely
manner. PLEASE ALSO NOTE: If you make the Section 83(b) election, the election
is irrevocable.


Complete all of the Section 83(b) election steps below:


1.
Complete the Section 83(b) election form (sample form follows) and make three
copies of the signed election form. (Your spouse, if any, should also sign the
Section 83(b) election form.)



2.
Prepare a cover letter to the Internal Revenue Service (sample letter included,
following election form).



3.
Send the cover letter with the originally executed Section 83(b) election form
and one copy via certified mail, return receipt requested to the Internal
Revenue Service at the address of the Internal Revenue Service where you file
your personal tax returns.



•
It is advisable that you have the package date-stamped at the post office.
Enclose a self-addressed, stamped envelope so that the Internal Revenue Service
may return a date-stamped copy to you. However, your postmarked receipt is your
proof of having timely filed the Section 83(b) election if you do not receive
confirmation from the Internal Revenue Service.



4.
One copy must be sent to Hudson Pacific Properties, L.P. for its records.



5.
Keep one copy for your files and, if required by applicable law, attach to your
federal income tax return for the applicable calendar year.



6.
Retain the Internal Revenue Service file stamped copy (when returned) for your
records.



Please consult your personal tax advisor for the address of the office of the
Internal Revenue Service to which you should mail your election form.









--------------------------------------------------------------------------------

Exhibit 10.76


ELECTION PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE TO INCLUDE IN
GROSS INCOME THE EXCESS OVER THE PURCHASE PRICE, IF ANY, OF THE VALUE OF
PROPERTY TRANSFERRED IN CONNECTION WITH SERVICES
The undersigned hereby elects pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended, to include in the undersigned’s gross income for the
taxable year in which the property was transferred the excess (if any) of the
fair market value of the property described below, over the amount the
undersigned paid for such property, if any, and supplies herewith the following
information in accordance with the Treasury regulations promulgated under
Section 83(b):
1.    The name, address and taxpayer identification (social security) number of
the undersigned, and the taxable year in which this election is being made, are:
TAXPAYER’S NAME:     
TAXPAYER’S SOCIAL SECURITY NUMBER:     
ADDRESS:     
TAXABLE YEAR:     
The name, address and taxpayer identification (social security) number of the
undersigned’s spouse are (complete if applicable):
SPOUSE’S NAME:     
SPOUSE’S SOCIAL SECURITY NUMBER:     
ADDRESS:     
2.    The property with respect to which the election is made consists of
__________ OPP Units (the “Units”) of Hudson Pacific Properties, L.P. (the
“Company”), representing an interest in the future profits, losses and
distributions of the Company.
3.    The date on which the above property was transferred to the undersigned
was __________.
4.    The above property is subject to the following restrictions: The Units are
subject to forfeiture to the extent unvested upon a termination of service with
the Company under certain circumstances or in the event that certain performance
objectives are not satisfied. These restrictions lapse upon the satisfaction of
certain conditions as set forth in an agreement between the taxpayer and the
Company. In addition, the Units are subject to certain transfer restrictions
pursuant to such agreement and the Fourth Amended and Restated Agreement of
Limited Partnership of Hudson Pacific Properties, L.P., as amended (or amended
and restated) from time to time, should the taxpayer wish to transfer the Units.
5.    The fair market value of the above property at the time of transfer
(determined without regard to any restrictions other than those which by their
terms will never lapse) was $0.
6.    The amount paid for the above property by the undersigned was $0.





--------------------------------------------------------------------------------

Exhibit 10.76


7.    The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of this
election will be furnished to the person for whom the services were performed,
and, if required by applicable law, a copy will be filed with the income tax
return of the undersigned to which this election relates. The undersigned is the
person performing the services in connection with which the property was
transferred.
Date: _________________
____________________________________
Name:


Date: _________________
____________________________________
Name of Spouse:










--------------------------------------------------------------------------------

Exhibit 10.76


VIA CERTIFIED MAIL
RETURN RECEIPT REQUESTED


Internal Revenue Service


______________________________________
[Address where taxpayer files returns]




Re: Election under Section 83(b) of the Internal Revenue Code of 1986


Taxpayer: _______________________________
Taxpayer’s Social Security Number: ___________________________
Taxpayer’s Spouse: _________________________________________
Taxpayer’s Spouse’s Social Security Number: ____________________


Ladies and Gentlemen:


Enclosed please find an original and one copy of an Election under Section 83(b)
of the Internal Revenue Code of 1986, as amended, being made by the taxpayer
referenced above. Please acknowledge receipt of the enclosed materials by
stamping the enclosed copy of the Election and returning it to me in the
self-addressed stamped envelope provided herewith.


Very truly yours,


___________________________________
<PARTC_NAME>




Enclosures
cc: Hudson Pacific Properties, L.P.





--------------------------------------------------------------------------------

Exhibit 10.76


EXHIBIT B
TO OUTPERFORMANCE PROGRAM OPP UNIT AGREEMENT
CONSENT OF SPOUSE
I, ____________________, spouse of _______________, have read and approve the
foregoing Agreement. In consideration of issuing to my spouse the shares of the
Performance Units of Hudson Pacific Properties, L.P. set forth in the Agreement,
I hereby appoint my spouse as my attorney-in-fact in respect to the exercise of
any rights under the Agreement and agree to be bound by the provisions of the
Agreement insofar as I may have any rights in said Agreement or any Performance
Units of Hudson Pacific Properties, L.P. issued pursuant thereto under the
community property laws or similar laws relating to marital prop-erty in effect
in the state of our residence as of the date of the signing of the foregoing
Agreement.
Dated: _______________, _____
    
Signature of Spouse


















